Case 18-14682-jkf        Doc 104     Filed 01/21/20 Entered 01/21/20 08:36:25              Desc Main
                                     Document Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION

In re:                                                      Case No. 18-14682-JKF
         LANCE E STONE
         JAVETTE L STONE
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Scott F. Waterman, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/16/2018.

         2) The plan was confirmed on 04/24/2019.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 01/15/2020.

         6) Number of months from filing or conversion to last payment: 13.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $35,920.35.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 18-14682-jkf      Doc 104        Filed 01/21/20 Entered 01/21/20 08:36:25                       Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor               $1,850.00
        Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                      $1,850.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,697.40
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $152.60
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,850.00

Attorney fees paid and disclosed by debtor:                 $1,745.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 ANTERO CAPITAL LLC              Unsecured      2,000.00         748.62           748.62           0.00       0.00
 ASHLEY FUNDING SVCS LLC         Unsecured         150.00        142.00           142.00           0.00       0.00
 DELAWARE CO REGIONAL WATER      Priority             NA         662.08           662.08           0.00       0.00
 DELAWARE CO REGIONAL WATER      Secured              NA       1,409.51         1,409.51           0.00       0.00
 I.C. SYSTEM INC                 Unsecured         975.00           NA               NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         654.00        654.66           654.66           0.00       0.00
 LVNV FUNDING LLC                Unsecured            NA       1,261.46         1,261.46           0.00       0.00
 LVNV FUNDING LLC                Unsecured         874.00        697.70           697.70           0.00       0.00
 MIDLAND CREDIT MANAGEMENT IN    Unsecured         511.00        587.18           587.18           0.00       0.00
 NAVY FEDERAL CREDIT UNION       Unsecured            NA       1,668.94         1,668.94           0.00       0.00
 NAVY FEDERAL CREDIT UNION       Unsecured            NA         364.04           364.04           0.00       0.00
 NAVY FEDERAL CREDIT UNION       Unsecured            NA         191.72           191.72           0.00       0.00
 NAVY FEDERAL CREDIT UNION       Unsecured     28,556.00     28,556.95        28,556.95            0.00       0.00
 NAVY FEDERAL CREDIT UNION       Unsecured      4,465.00       4,465.19         4,465.19           0.00       0.00
 NAVY FEDERAL CREDIT UNION       Unsecured     15,007.00     15,007.04        15,007.04            0.00       0.00
 PREFERRED CREDIT INC            Unsecured      8,024.00            NA               NA            0.00       0.00
 PREFERRED CREDIT INC            Secured              NA       7,480.00              NA            0.00       0.00
 SIMONS AGENCY INC               Unsecured          30.00           NA               NA            0.00       0.00
 US DEPARTMENT OF EDUCATION      Unsecured     69,447.00     69,426.61        69,426.61            0.00       0.00
 WELLS FARGO BANK NA             Secured              NA            NA          4,719.48           0.00       0.00
 WELLS FARGO BANK NA             Secured              NA    117,153.73          7,320.33           0.00       0.00
 WELLS FARGO BANK NA             Secured              NA       4,719.48              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
Case 18-14682-jkf        Doc 104      Filed 01/21/20 Entered 01/21/20 08:36:25                 Desc Main
                                      Document Page 3 of 3



Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00              $0.00
      Mortgage Arrearage                                   $7,320.33              $0.00              $0.00
      Debt Secured by Vehicle                                  $0.00              $0.00              $0.00
      All Other Secured                                    $6,128.99              $0.00              $0.00
TOTAL SECURED:                                            $13,449.32              $0.00              $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00              $0.00
       Domestic Support Ongoing                                $0.00              $0.00              $0.00
       All Other Priority                                    $662.08              $0.00              $0.00
TOTAL PRIORITY:                                              $662.08              $0.00              $0.00

GENERAL UNSECURED PAYMENTS:                             $123,772.11               $0.00              $0.00


Disbursements:

         Expenses of Administration                              $1,850.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                         $1,850.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/17/2020                             By:/s/ Scott F. Waterman
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
